 Case 1:20-cv-01254-MN Document 5-39 Filed 10/02/20 Page 1 of 13 PageID #: 2126




Date:   September 09, 2019


To:     Rebecca Dauparas
        Arthur J. Gallagher
        300 South Riverside Plaza
        Chicago, IL 60606


Re:     Akorn, Inc.
        47-EPC-308703-01
        September 01, 2019 – September 01, 2021
        Excess Follow Form Policy (D&O)



        Dear Rebecca:

        Attached please find the Excess Follow Form Policy for Akorn, Inc. This policy has been placed with
        Berkshire Hathaway Specialty Insurance Company. Please review this contract at your earliest
        convenience and let me know if you have any questions or concerns.

        For your added convenience, a claims reporting information sheet is attached detailing the various
        ways to contact us in the event of a claim.

        Thank you for placing your business with us. We value our relationship with you and Arthur J.
        Gallagher and look forward to working with you on future accounts.

        If we can be of any additional assistance, please do not hesitate to call.

        Sincerely,


        James Houlihan
        415-659-5565
        James.Houlihan@bhspecialty.com
Case 1:20-cv-01254-MN Document 5-39 Filed 10/02/20 Page 2 of 13 PageID #: 2127
       Case 1:20-cv-01254-MN Document 5-39 Filed 10/02/20 Page 3 of 13 PageID #: 2128




                          Berkshire Hathaway Specialty Insurance Company
                                          (a Stock Insurance Company)
                                         1314 Douglas Street, Suite 1400
                                             Omaha, NE 68102-1944
                                              Excess Policy
                                       Common Policy Declarations
            THE PAYMENT OF DEFENSE COSTS WILL REDUCE THE LIMIT OF LIABILITY UNDER THIS POLICY.
                       This Declarations Page is attached to and forms part of the Policy



                               Policy No.: 47-EPC-308703-01                   Renewal of: New

 Item 1.    Named Insured:     Akorn, Inc.


            Mailing Address:   1925 West Field Court, Suite 300
                               Lake Forest, IL 60045

 Item 2.    Policy Period
                               From:         September 01, 2019       To:     September 01, 2021
            Effective:
                               Both days at 12:01 a.m. local standard time at Mailing Address listed in Item 1, above.

 Item 3.    Limits of          Per Claim Limit:                               $5,000,000
            Insurance
            (including         Aggregate Policy Limit:                        $5,000,000
            Defense Costs)     Total Underlying Limit of Liability:           $5,000,000

 Item 4.    Premiums:          Policy Premium:                                $2,000,000
                               Terrorism Coverage Premium:                    $0
                               Total Premium:                                 $2,000,000

 Item 5.    Schedule of        (A) Followed Policy:
            Underlying                  Carrier            XL Specialty IGR
            Insurance:                  Policy Number US00075683DO19A
                                        Limit of Liability $5,000,000

                               (B) See attached Schedule of Underlying Excess Policies




Page 1 | EP-LX-DEC-05/2017
       Case 1:20-cv-01254-MN Document 5-39 Filed 10/02/20 Page 4 of 13 PageID #: 2129




 Item 6.    Notices to               For claims, loss or potential claims                  All other notices
            Insurer:
                                 By 24-hour toll free number:                  By Email:
                                 855-453-9675                                  execandprofnotices@bhspecialty.com
                                 By Email: claimsnotice@bhspecialty.com        By Fax: 617-248-1618
                                 By Fax: 617-507-8259                          By Mail: Log on to
                                 By Mail: Log on to                            www.bhspecialty.com/claims-
                                 www.bhspecialty.com/claims-                   reporting.html for mailing address
                                 reporting.html for mailing address


 Item 7.    Forms and
            Endorsements:        See attached Schedule

 This policy is comprised of this Declarations page, the policy form and the schedules and endorsements, if any,
 attached at the inception or issued during the Policy Period.
 Signatures:




 ______________________________________                        ______________________________________
 Ralph Tortorella, Secretary                                   Peter Eastwood, President

 September 09, 2019
 Dated




Page 2 | EP-LX-DEC-05/2017
        Case 1:20-cv-01254-MN Document 5-39 Filed 10/02/20 Page 5 of 13 PageID #: 2130




        Policy No.: 47-EPC-308703-01
        Issued to: Akorn, Inc.



                                  FORMS SCHEDULE
      The contents of the Policy is comprised of the following forms:

                Form Number                                             Endorsement Title
     EP-LX-DEC-05/2017                     Excess Policy Common Policy Declarations
     EP-FORMS-SCH-02/2015                  Forms Schedule
     EP-AX-NLF-001-02/2014                 Excess Insurance Policy
     EP-XS-SCH-01/2015                     Schedule Of Underlying
     EP-XS-005-10/2013                     OFAC/Economic Sanctions
     EP-XS-013-01/2015                     Cap On Losses From Certified Acts Of Terrorism
     EP-XS-014-11/2013                     Premium Fully Earned At Inception
     EP-XS-074-10/2016                     Pending And Prior Litigation Exclusion
     EP-XS-088-10/2016                     Specific Event Exclusion




Page 1 | EP-FORMS-SCH-02/2015
       Case 1:20-cv-01254-MN Document 5-39 Filed 10/02/20 Page 6 of 13 PageID #: 2131


                    Berkshire Hathaway Specialty Insurance Company

                                      1314 Douglas Street,Suite 1400,
                                          Omaha, NE 68102-1944
                                   (Hereinafter referred to as the Insurer)

                                      EXCESS INSURANCE POLICY

UNLESS OTHERWISE PROVIDED BY THE UNDERLYING INSURANCE, THIS POLICY APPLIES TO CLAIMS
FIRST MADE AND REPORTED DURING THE POLICY PERIOD SET FORTH IN ITEM 2. OF THE
DECLARATIONS.

In consideration of the premium payment and in reliance on any provision(s) in the Followed Policy,
the Insurer has also issued this policy in reliance upon all materials and written statements, which shall
be deemed attached hereto and made a part hereof, submitted by or on behalf of the Insured(s) or
Named Insured to the Insurer or any insurer of Underlying Insurance in connection with the
underwriting of this policy.

I.        INSURING AGREEMENT
          This policy shall provide coverage in accordance with the same terms, conditions and
          limitations of the Followed Policy, or any more restrictive provisions of the Underlying Excess
          Policies, except as otherwise set forth in this policy. The coverage obligations under this policy
          shall attach to the Insurer only after all Underlying Insurance has in fact been exhausted by
          payment, in legal currency, of loss by or on behalf of the insurers of the Underlying Insurance,
          or by or on behalf of the Insured(s). The risk of uncollectability of any Underlying Insurance (in
          whole or in part) for any reason is expressly retained by the Insured(s), and is not insured under
          this policy or assumed by the Insurer.

II.       DEFINITIONS
             a. Insurer means Berkshire Hathaway Specialty Insurance Company.
             b. Insured(s) has the meaning set forth in the Followed Policy.
             c. Named Insured has the meaning set forth in Item 1. of the Declarations.
             d. Followed Policy means the policy identified in Item 5. (A) of the Declarations.
             e. Underlying Excess Policies means all policies scheduled in Item 5. (B) of the
                Declarations.
             f. Underlying Insurance means the Followed Policy and all of the Underlying Excess
                Policies.
             g. Underlying Limits means an amount equal to the total of all of the aggregate Limits of
                Liability, as set forth in Item 5 of the Declarations, for all Underlying Insurance.

III.      LIMITS OF LIABILITY
          The amount set forth in Item 3. of the Declarations shall be the maximum aggregate Limit of

EP-AX-NLF-001-02/2014                                                                           Page 1
      Case 1:20-cv-01254-MN Document 5-39 Filed 10/02/20 Page 7 of 13 PageID #: 2132


         Liability of the Insurer for all loss under this policy for any reason. If the aggregate Limit of
         Liability under this policy is exhausted by payment of loss, the Insurer’s obligations under this
         policy shall be deemed completely fulfilled and extinguished. If any Underlying Insurance
         grants coverage subject to a liability sublimit, this policy shall not afford such coverage. The
         policy, however, shall recognize any reduction or exhaustion of the Underlying Limits by any
         payment under such coverage.

IV.      UNDERLYING INSURANCE CHANGE
         If, during the Policy Period as stated in Item 2. of the Declarations, there is a change to any
         Underlying Insurance which expands coverage, then this policy shall become subject to such
         change only if the Insurer agrees thereto by written agreement or by written endorsement to
         this policy and any additional premium is paid.

V.       SEVERABILITY OF INTERESTS
         In addition to any other clauses set forth herein, this policy shall follow any provisions in the
         Followed Policy regarding the severability and non-imputation of the statements,
         representations, or warranties of any Insured(s) and the limitations and restrictions in
         rescission or voidance of the Followed Policy.

VI.      INSURER RIGHTS
         The Insurer has the same rights, privileges and protections afforded to the insurer of the
         Followed Policy. The Insurer has the right, but not the obligation, at its sole discretion, to
         effectively associate with the Insured(s) in the defense and settlement of any claim which may
         attach to and be covered under this policy or any Underlying Insurance.

VII.     NOTICE
         Any notice provided to the Underlying Insurance shall also be provided to the Insurer under
         this policy, except that such notice shall be provided to the Insurer at either the physical or
         email address, both identified in Item 6. of the Declarations.

VIII.    CANCELLATION AND NONRENEWAL
         This policy shall follow, and specifically incorporates herein by reference, the conditions in the
         Followed Policy with respect to cancellation and nonrenewal, and shall comply with all of the
         requirements of any applicable state laws and regulations regarding cancellation and
         nonrenewal.




EP-AX-NLF-001-02/2014                                                                           Page 2
        Case 1:20-cv-01254-MN Document 5-39 Filed 10/02/20 Page 8 of 13 PageID #: 2133




      Policy No.: 47-EPC-308703-01
      Issued to: Akorn, Inc.



                                 SCHEDULE OF UNDERLYING

      Followed Policy(ies)


  Insurer                            Policy Number     Limits            Attachment
  XL Specialty IGR                   US00075683DO19A   $5,000,000        Primary




EP-XS-SCH-01/2015                                                                        Page 1
Case 1:20-cv-01254-MN Document 5-39 Filed 10/02/20 Page 9 of 13 PageID #: 2134



                                       ENDORSEMENT 1

This endorsement, effective 12:01 AM: September 01, 2019

Forms a part of Policy No.:               47-EPC-308703-01

Issued to:                                Akorn, Inc.

By:                                       Berkshire Hathaway Specialty Insurance Company


                                     OFAC/ECONOMIC SANCTIONS

             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 This endorsement modifies insurance provided under the following:

                                         EXCESS POLICY FORM

In consideration of the payment of the premium for this policy it is hereby understood and agreed that this
policy does not provide coverage that would be in violation of the laws or regulations of the United States
of America concerning trade or economic sanctions, including, but not limited to, those administered and
enforced by the U.S. Treasury’s Office of Foreign Asset Control (OFAC).

Payment of loss under this policy shall only be made in full and complete compliance with all United
States of America economic or trade sanction laws or regulations, including, but not limited to, sanctions,
laws and regulations administered and enforced by OFAC.




All other terms and conditions of this policy remain unchanged.




EP-XS-005-10/2013                                                                                    Page 1
Case 1:20-cv-01254-MN Document 5-39 Filed 10/02/20 Page 10 of 13 PageID #: 2135



                                         ENDORSEMENT 2

This endorsement, effective 12:01 AM: September 01, 2019

Forms a part of Policy No.:                    47-EPC-308703-01

Issued to:                                     Akorn, Inc.

By:                                            Berkshire Hathaway Specialty Insurance Company

                      CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM

             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   This endorsement modifies insurance provided under the following:

                                             EXCESS POLICY FORM


If aggregate insured losses attributable to terrorist acts certified under the federal Terrorism Risk
Insurance Act exceed $100 billion in a Calendar Year (January 1 through December 31) and we have met
our insurer deductible under the Terrorism Risk Insurance Act, we shall not be liable for the payment of
any portion of the amount of such losses that exceeds $100 billion, and in such case insured losses up to
that amount are subject to pro rata allocation in accordance with procedures established by the Secretary
of the Treasury.

"Certified act of terrorism" means an act that is certified by the Secretary of the Treasury, in consultation
with the Secretary of Homeland Security and the Attorney General of the United States, to be an act of
terrorism pursuant to the federal Terrorism Risk Insurance Act. The criteria contained in the Terrorism
Risk Insurance Act for a "certified act of terrorism" include the following:

 1. The act resulted in insured losses in excess of $5 million in the aggregate, attributable to all types of
    insurance subject to the Terrorism Risk Insurance Act; and

 2. The act is a violent act or an act that is dangerous to human life, property or infrastructure and is
    committed by an individual or individuals as part of an effort to coerce the civilian population of the
    United States or to influence the policy or affect the conduct of the United States Government by
    coercion.




All other terms and conditions of this policy remain unchanged.




EP-XS-013-01/2015       Includes copyrighted material of Insurance Services Office, Inc., with its permission.   Page 1
Case 1:20-cv-01254-MN Document 5-39 Filed 10/02/20 Page 11 of 13 PageID #: 2136



                                       ENDORSEMENT 3

This endorsement, effective 12:01 AM: September 01, 2019

Forms a part of Policy No.:               47-EPC-308703-01

Issued to:                                Akorn, Inc.

By:                                       Berkshire Hathaway Specialty Insurance Company


                              PREMIUM FULLY EARNED AT INCEPTION

             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 This endorsement modifies insurance provided under the following:

                                        EXCESS POLICY FORM

In consideration of the payment of the premium for this policy it is hereby understood and agreed that the
premium set forth in Item 4 of the Declarations shall be deemed fully earned as of the earliest date of the
Policy Period Effective dates set forth in Item 2 of the Declarations.




All other terms and conditions of this policy remain unchanged.




EP-XS-014-11/2013                                                                                   Page 1
        Case 1:20-cv-01254-MN Document 5-39 Filed 10/02/20 Page 12 of 13 PageID #: 2137




                                                 ENDORSEMENT 4

This endorsement, effective 12:01AM:             September 01, 2019
           Forms a part of Policy No.:           47-EPC-308703-01
                            Issued to:           Akorn, Inc.
                                   By:           Berkshire Hathaway Specialty Insurance Company



                          PENDING AND PRIOR LITIGATION EXCLUSION
            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        This endorsement modifies insurance provided under the following:

                                             EXCESS INSURANCE POLICY


In consideration of the payment of the premium for this policy, it is hereby understood and agreed that, notwithstanding
anything to the contrary contained within this policy or the Followed Policy, the Insurer shall not be liable to make any
payment for Loss (as that term is defined in the Followed Policy) in connection with any Claim (as that term is defined in
the Followed Policy) based upon, arising out of or attributable to essentially the same facts, circumstances, situations,
transactions or events underlying or alleged in any litigation, any administrative or regulatory proceeding, any
investigation or any alternative dispute resolution proceeding that was pending on or prior to June 01, 2018.




All other terms and conditions of this policy remain unchanged.




Page 1 | EP-XS-074-10/2016
        Case 1:20-cv-01254-MN Document 5-39 Filed 10/02/20 Page 13 of 13 PageID #: 2138




                                                 ENDORSEMENT 5

This endorsement, effective 12:01AM:             September 01, 2019
           Forms a part of Policy No.:           47-EPC-308703-01
                            Issued to:           Akorn, Inc.
                                   By:           Berkshire Hathaway Specialty Insurance Company



                                        SPECIFIC EVENT EXCLUSION
            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        This endorsement modifies insurance provided under the following:

                                             EXCESS INSURANCE POLICY

In consideration of the payment of the premium for this policy, it is hereby understood and agreed that, notwithstanding
anything to the contrary contained within this policy or the Followed Policy, the Insurer shall not be liable to make any
payment for Loss (as that term is defined in the Followed Policy) in connection with any Claim (as that term is defined in
the Followed Policy) made against any Insured based upon, arising out of, directly or indirectly resulting from, in
consequence of, or in any way involving, the EVENT(S) described below, or Wrongful Acts (as that term is defined in the
Followed Policy) that are logically or causally connected by any fact, circumstance, situation, event, transaction, cause or
series of related facts, circumstances, situations, events, transactions or causes as alleged or contained the EVENT(S)
described below:
        EVENTS
        Matters involving the Fresenius Acquisition of Akorn




All other terms and conditions of this policy remain unchanged.




Page 1 | EP-XS-088-10/2016
